DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

With regard to claims 1, 2, and 19, applicant's arguments filed 5/31/2022 have been fully considered but they are not persuasive. The examiner thanks applicant for acknowledging the Chandra teaches a system for mirroring dropped packets and port mirroring can make a duplicate of dropped packet (Page 8, fourth paragraph).   However, applicant states Chandra fails to disclose any second copy of the packets to result in the claimed “second packet”.  The examiner respectfully disagrees with applicant.  The claimed invention states the packet duplication circuitry to duplicate the packet that is to be dropped, producing a first packet and second packet.  It does not state first packet is the first copy packet and second packet is second copy packet.  The definition of duplicate is having two corresponding or identical parts.  Thus, process of duplicating a packet produces a copy of original packet (first packet), which is identical to the original packet (second packet).  Thus, Chandra discloses packet duplication circuitry to duplicate the packet that is to be dropped, producing a first packet and second packet via a port mirroring module (see figure 3).  
Furthermore, applicant states Sankaran fails to disclose any use of direct memory access (DMA) in handling the dropped packet. The examiner respectfully disagrees with the applicant.  Sankaran discloses storage for dropped packet information (entry storage) and an exporter that sends the dropped packet information to aggregation device (external memory) (see figure 3: paragraphs 31-36).  The claimed limitation states packet exporting circuitry to export the first packet to a memory external to the switch via direct memory access (DMA).   Since Sankaran has exporting circuit for exporting data to external memory and the direct communication link between aggregation device and network device is exchanging memory information, then Sankaran teach can claimed packet exporting circuitry based on examiner’s broadest reasonable interpretation (BRI).  

    PNG
    media_image1.png
    465
    760
    media_image1.png
    Greyscale

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Therefore, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have a packet exporting circuitry to export the first packet to a memory external to the switch via direct memory access (DMA) as taught by entry exporter of network device of Sankaran in the network device of Chandra in order to improve storage capacity of network device (paragraph 47).
For at least reasons stated above, the examiner maintains prior art rejection of claims 1, 2, and 19.  

Applicant’s arguments, filed 5/31/2022, with respect to claims 11, 12, and 20 have been fully considered and are persuasive.  The 35 USC 103 rejection based on Chandra and Yamashima references of claims 11, 12, 19 has been withdrawn. 



Double Patenting


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10,834,006. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions deal with switching circuitry to switch packets; packet drop decision circuitry to identify a packet that is to be dropped; packet duplication circuitry to duplicate the packet that is to be dropped, producing a first packet and a second packet (see table below).

Current application 17/015123

1. Apparatus comprising: a network switch comprising: switching circuitry to switch packets; packet drop decision circuitry to identify a packet that is to be dropped; packet duplication circuitry to duplicate the packet that is to be dropped, producing a first packet and a second packet; and packet exporting circuitry to export the first packet to a memory external to the switch via direct memory access (DMA).
2. Apparatus according to claim 1, and wherein the packet exporting circuitry also exports the second packet to the memory.
3. Apparatus according to claim 2 and wherein the first packet is exported to a tail-drop packet buffer in the memory, and the second packet is exported to a cyclic packet buffer in the memory.
4. Apparatus according to claim 3 and wherein the packet duplication circuitry adds metadata to one or both of: the first packet and the second packet.
5. Apparatus according to claim 4 and wherein the metadata comprises one or both of the following: a timestamp; and a drop reason.
6. Apparatus according to claim 5 and also comprising analysis circuitry to analyze both the tail-drop packet buffer and the cyclic packet buffer, and to produce a result.
7. Apparatus according to claim 6 and wherein the result comprises a begin time of a network disruption and an end time of the network disruption.
8. Apparatus according to claim 6 and wherein the analysis circuitry, subsequent to analyzing the tail-drop packet buffer, clears the tail-drop packet buffer.
9. Apparatus according to claim 6 and wherein the analysis circuitry uses the result to provide a reason for packet dropping.
10. Apparatus according to claim 6 and wherein the analysis circuitry analyzes packet data, including associating said packet that is to be dropped with at least one flow and/or at least one application.
11. Apparatus comprising: a network switch comprising: switching circuitry to switch packets; packet drop decision circuitry to identify a packet that is to be dropped; and packet duplication circuitry to: duplicate the packet that is to be dropped, producing a first packet and a second packet; add metadata to one or both of: the first packet; and the second packet; export the first packet to a tail drop buffer in a memory external to the switch; export the second packet to a cyclic packet buffer in the memory; and wherein the metadata of the exported first packet and the metadata of the exported second packet allow for a beginning time and an end time to be determined for a disruption of the network.
12. Apparatus according to claim 11, wherein the metadata comprises one or both of the following: a timestamp; and a drop reason.
13. Apparatus according to claim 12 and wherein the first packet is exported to a tail-drop packet buffer in a memory external to the switch, and the second packet is exported to a cyclic packet buffer in the memory.
14. Apparatus according to claim 13 and also comprising analysis circuitry to analyze both the tail-drop packet buffer and the cyclic packet buffer, and to produce a result.
15. Apparatus according to claim 14 and wherein the result comprises a begin time of a network disruption and an end time of the network disruption.
16. Apparatus according to claim 14 and wherein the analysis circuitry, subsequent to analyzing the tail-drop packet buffer, clears the tail-drop packet buffer.
17. Apparatus according to claim 14 and wherein the analysis circuitry uses the result to provide a reason for packet dropping.
18. Apparatus according to claim 14 and wherein the analysis circuitry analyzes packet data, including associating said packet that is to be dropped with at least one flow and/or at least one application.
19. A method comprising: performing the following in a network switch comprising switching circuitry, packet drop decision circuitry, packet duplication circuitry, and packet exporting circuitry: switching packets in the switching circuitry; identifying a packet that is to be dropped in the packet drop decision circuitry; duplicating the packet that is to be dropped in the packet duplication circuitry, producing a first packet and a second packet; and exporting the first packet, using the packet exporting circuitry, to a memory external to the switch via direct memory access (DMA).
20. A method comprising: performing the following in a network switch comprising switching circuitry, packet drop decision circuitry, and packet duplication circuitry: switching packets in the switching circuitry; identifying a packet that is to be dropped in the packet drop decision circuitry; and in the packet duplication circuitry: duplicating the packet that is to be dropped, producing a first packet and a second packet; and adding metadata to one or both of: the first packet; and the second packet.

US Patent 10,834,006

1. A method comprising: providing a network switch, comprising switching circuitry, packet drop decision circuitry, packet duplication circuitry, and packet exporting circuitry; and performing the following in the network switch: switching packets in the switching circuitry; identifying a packet that is to be dropped in the packet drop decision circuitry; duplicating the packet that is to be dropped in the packet duplication circuitry, producing a first packet and a second packet; exporting the first packet to a tail-drop packet buffer in the packet exporting circuitry; and exporting the second packet to a cyclic packet buffer in the packet exporting circuitry.
2. The method according to claim 1 and wherein said exporting the first packet and said exporting the second packet also comprise exporting a time stamp associated with the packet that is to be dropped.
3. The method according to claim 1 and wherein said exporting the first packet and said exporting the second packet also comprise exporting a drop reason associated with the packet that is to be dropped.
4. The method according to claim 1 and also comprising: analyzing at least one of the tail-drop packet buffer and the cyclic packet buffer and producing a result.
5. The method according to claim 1 and also comprising: analyzing both the tail-drop packet buffer and the cyclic packet buffer and producing a result.
6. The method according to claim 5 and wherein the result comprises a begin time of a network disruption and an end time of the network disruption.
7. The method according to claim 4 and also including, subsequent to analyzing the tail-drop packet buffer, clearing the tail-drop packet buffer.
8. The method according to claim 4 and also comprising using the result to provide a reason for packet dropping.
9. The method according to claim 4 and wherein the analyzing includes analyzing packet data.
10. The method according to claim 9 and wherein the analyzing packet data includes associating said packet with at least one flow and/or at least one application.
11. Apparatus comprising: a network switch comprising: switching circuitry configured for switching packets; packet drop decision circuitry configured for identifying a packet that is to be dropped; packet duplication circuitry configured for duplicating the packet that is to be dropped, producing a first packet and a second packet; and packet exporting circuitry configured for exporting the first packet to a tail-drop packet buffer and for exporting the second packet to a cyclic packet buffer.
12. Apparatus according to claim 11 and wherein said exporting the first packet and said exporting the second packet also comprise exporting a time stamp associated with the packet that is to be dropped.
13. Apparatus according to claim 11 and wherein said exporting the first packet and said exporting the second packet also comprise exporting a drop reason associated with the packet that is to be dropped.
14. Apparatus according to claim 11 and also comprising analysis circuitry configured for analyzing at least one of the tail-drop packet buffer and the cyclic packet buffer and producing a result.
15. Apparatus according to claim 14 and wherein the analysis circuitry is configured for analyzing both the tail-drop packet buffer and the cyclic packet buffer and producing a result.
16. Apparatus according to claim 15 and wherein the result comprises a begin time of a network disruption and an end time of the network disruption.
17. Apparatus according to claim 14 and wherein the analysis circuitry is also configured for, subsequent to analyzing the tail-drop packet buffer, clearing the tail-drop packet buffer.
18. Apparatus according to claim 14 and wherein the analysis circuitry is also configured for using the result to provide a reason for packet dropping.
19. Apparatus according to claim 14 and wherein the analyzing includes analyzing packet data.
20. Apparatus according to claim 19 and wherein the analyzing packet data includes associating said packet with at least one flow and/or at least one application.




Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "a tail drop buffer" in line 3 and the limitation "a cyclic packet buffer" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim. A tail drop buffer and a cyclic packet buffer are already recited in claim 11. Since claim 13 states the term “additionally comprising”, the examiner is unsure if claim 13 add another (second) tail drop buffer and another (second ) cyclic packet buffer to claimed invention.  



Claim Rejections - 35 USC § 103








The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramaniam Chandra (US 8,095,683) in view of Sankaran et al. (US 20088/0279102), which were cited in IDS filed on 12/10/2020.
With regard to claims 1 and 19, Chandra teaches: Apparatus comprising: 
a network switch (network device, 102: column 2, lines 10-67) comprising: 5switching circuitry to switch packets (column 2, lines 15-30); 
packet drop decision circuitry to identify a packet that is to be dropped (packet processing module: column lines 10-65:
... During transmission, there is a possibility that the networking device drops some packets. The networking device may drop packets due to, for example, various security rules or issues, congestion factors or malfunctioning of the networking device. For example, based on security issues, packets that include viruses and redundant information may be dropped. The dropping of packets can sometimes result in the loss of a desired packet, which can result in reduced quality or loss of data.
 Packet processing module 302 receives the incoming packets for transmission. Packet processing module 302 drops some incoming packets before transmitting the incoming packets. Port mirroring module 304 mirrors the dropped packets at user-specified destination port 306 by extending port mirroring. The mirrored packets at user-specified destination port 306 can be used for analysis by external traffic analyzer 308 connected to user-specified destination port 306 );
 packet duplication circuitry (see figure 3: port mirroring module, column 2, lines 35-67):  to duplicate the packet that is to be dropped, producing a first packet and a second packet (column 2, lines 35-67: Embodiments of the invention provide a method and a system to mirror the packets that the networking device drops during data transmission in network 104. The mirroring of the dropped packets includes forwarding a copy of the dropped packets at a port. In an embodiment of the invention, the copy of the dropped packets is forwarded at a user-specified destination port.); and 

    PNG
    media_image2.png
    389
    575
    media_image2.png
    Greyscale

Although Chandra disclose a process of sending the mirroring/duplicating (dropped) packets to external traffic analyzer (see figure 3 and figure 4), Chandra fails to 10packet exporting circuitry to export the first packet to a memory external to the switch via direct memory access (DMA).  
Similar to Chandra, Sankaran teaches a network device determines when a packet is dropped and analysis the dropped packet (see figure 3: paragraphs 29-36). In figure 3, Sankaran also disclose the entry exporter (see figure 3) the drop packet and reason for dropped packet to external analyzer (paragraphs 27 and 35-36) in order to reduce storage capacity of at the network device.
[0027] Step 206 stores an entry that includes the information for the flow and the context information. In one embodiment, the entries may be buffered and sent to aggregation network device 104 at certain intervals. For example, the information may be exported daily to aggregation device 104. Also, once a threshold is reached in storage capacity, the entries may be exported to free up storage or buffer space.
[0035] Entry storer 306 then stores the entry in entry storage 308. Entry storage 308 may be a buffer, database, or any other storage.
[0036] Entry exporter 310 is configured to export the entries from storage 308 to aggregation device 104. Entry exporter 310 may perform the exports at certain time intervals or after a threshold is reached. Also, entry exporter 310 may pack multiple entries into the same packet for scaling. This allows entry exporter 310 to send entries for multiple flows. Also, entry exporter 310 may use a reliable protocol to insure that the exported information is not lost.

Therefore, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have a packet exporting circuitry to export the first packet to a memory external to the switch via direct memory access (DMA) as taught by Sankaran in the network device of Chandra in order to improve storage capacity of network device (paragraph 47).

With regard to claim 2, Sankaran also teaches: wherein the packet exporting circuitry also exports the second packet to the memory (see paragraphs 34-36

[0034] The packet drop count may be the number of packets that have been dropped that include the same information in the fields. For example, if an entry already exists with the same fields for the source IP address, destination IP address, source port, destination port, and packet drop reason, then the packet drop count for an already existing entry is incremented rather than creating a new entry. Accordingly, storage may be saved if packet drops are being dropped for the same flow for the same reason.
 [0036] Entry exporter 310 is configured to export the entries from storage 308 to aggregation device 104. Entry exporter 310 may perform the exports at certain time intervals or after a threshold is reached. Also, entry exporter 310 may pack multiple entries into the same packet for scaling. This allows entry exporter 310 to send entries for multiple flows. Also, entry exporter 310 may use a reliable protocol to insure that the exported information is not lost.
).

Conclusion




The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Browne et al. (US 2019/0327190, see figure 3)
Turgeman et al. (US 2014/0286352: see figure 4)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS R SMITH whose telephone number is (571)270-1096. The examiner can normally be reached Monday-Friday 9:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS SMITH/Primary Examiner, Art Unit 2419